Title: To James Madison from John Gibson, 17 February 1813
From: Gibson, John
To: Madison, James


Sir,Vincennes I. T. February 17th. 1813.
I take the liberty of transmitting to your Excellency My Address to the General Assembly of this Territory, at their meeting the First week in the present Month; And the Answer’s of the two Houses. I should not have troubled your Excellency with a perusal of those papers, had it not have been that I have been informed that the tongue of slander has been let loose upon me. And in order to wipe off any impression that may have been improperly made upon your mind, or that of my Honble. Friend Mr. Jefferson, I have thus trespassed upon your leisure. Having served & acted a pretty conspicuous part in our Revolutionary struggle—and served as Secretary of the Indiana Territory for upwards of Twelve years, I should regret extremely that in the evening of my life, any part of my conduct should be viewed in such a light as that I should forfiet the esteem of my country. I have the Honor to be, With considerations of Respect, Your Excellency’s Most Obedt. & Very Huble. Servt.
Jn Gibson
